Case 1:20-cv-06070-ARR-PK Document 1-2 Filed 12/14/20 Page 1 of 3 PagelD #: 25

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

Dounya Zayer

Plaintiff(s)
Vv.

CITY OF NEW YORK, NYPD, OFFICER VINCENT

D ‘ ANDRAIA, individually and in official capacity,
DEPUTY INSPECTOR CRAIG EDELMAN,

individually and in his official capacity, JOHN AND
JANE NOES 1-10 individiially and in thair official
Defendant(s)

Civil Action No.

ee ee eee ee ae ae ae

SUMMONS IN A CIVIL ACTION

To: (Defendam’s name and address) T® CITY OF NEW YORK, NYPD-100 Church Street, NY, NY 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: TH. ~boushi Law Firm PLLC, 1441 Boradway, Ste 5036, NY, NY 10018

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

bate. 12/14/2020

Signature of Clerk or Deputy Clerk
Case 1:20-cv-06070-ARR-PK Document 1-2 Filed 12/14/20 Page 2 of 3 PagelD #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT
for the

Eastern District of New York

Dounya Zayer

Plaintiff(s)
V.

CITY OF NEW YORK, NYPD, OFFICER VINCENT

D ‘ ANDRAIA, individually and in official capacity,
DEPUTY INSPECTOR CRAIG EDELMAN,

individually and in his official capacity, JOHN AND
JAANE AOFS 1-10 individually and in their official
Defendant(s)

Civil Action No.

ee eee eee ae ae ae a aS

SUMMONS IN A CIVIL ACTION

"TG: (Defendant's aume and addres) OFFICER VINCENT D ' ANDRAIA, individually and in official capacity, One Police
: Plaza, New York, NY 10038

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

wilose Diine- atid address:ate: + wpousht Law Firm PLO, 1441 Boradway, Sle 6096, NY; NY 40048

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

nae, 12/14/2020

Signature of Clerk or Deputy Clerk
Case 1:20-cv-06070-ARR-PK Document 1-2 Filed 12/14/20 Page 3 of 3 PagelD #: 27

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

Dounya Zayer

Plaintiff(s)
Vv.

CITY OF NEW YORK, NYPD, OFFICER VINCENT
D ‘ ANDRAIA, individually and in official capacity,
DEPUTY INSPECTOR CRAIG EDELMAN,

individually and in his official capacity, JOHN AND
IANF DOES 1-10) individually and in their official
Defendant(s)

Civil Action No.

— Oe OS OS Oa a OO OO

SUMMONS IN A CIVIL ACTION

DEPUTY INSPECTOR CRAIG EDELMAN, individually and in official capacity, One

To: (Defendant's name and address) Police Plaza, New York, NY 10038

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

Whose nainé and address.ate: | shoushi Law Firm PLLO, 1444 Boradways Ste S038, NY, NY 10048

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

ome. 12/14/2020

Signature of Clerk or Deputy Clerk
